DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election with traverse of Group II, claims 12-20, in the reply filed on 5/16/2022 is acknowledged. Applicant’s preliminary amendments and arguments are persuasive and the requirement for restriction has been withdrawn.


Claims Status
Claims 8-11 have been canceled.
Claims 12-20 have been amended.
Claims 21-23 have been newly added.
Claims 1-7 and 12-23 are pending and rejected.


Information Disclosure Statement
The information disclosure statements filed 1/31/2020 and 5/16/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of the claim element (also commonly referred to as the claim limitation) “attribute” is being interpreted as a characteristic (See also “attribute” (n.) WordNet 3.0, Farlex clipart collection, (2003-2008) Retrieved November 6 2021 from https://www.thefreedictionary.com/attribute).


Claim Objections
The claims are objected to because of the following informalities:
In claim 2, line 1, “method" should read —computer-implemented method—
In claim 3, line 1, “method" should read —computer-implemented method—
In claim 4, line 1, “method" should read —computer-implemented method—
In claim 5, line 1, “method" should read —computer-implemented method—
In claim 6, line 1, “method" should read —computer-implemented method—
In claim 7, line 1, “method" should read —computer-implemented method—
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 12-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1:
Claims 1-7 and 12-19 are directed to a method, which is a process. Therefore, claims 1-7 and 12-19 are directed to one of the four statutory categories of invention.

Step 2(A):
Taking claim 12 as representative, claim 12 sets forth the following limitations which recite the abstract idea of providing product recommendations:
receiving a seed item; 
for each respective item of a plurality of items in an item collection, determining a compatibility score between the seed item and the respective item, wherein the determining includes: 
providing the seed item and the respective item as a pair of images; 
processing the pair of images, wherein processing the pair of images includes directly encoding correlation between embeddings; and 
obtaining the compatibility score; and 
providing a subset of the plurality of items recommending an apparel item at a retail website based on the compatibility score.
The recited limitations as a whole set forth the process for providing product recommendations. These limitations amount to certain methods of organizing human activity, including commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors).
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 12 does recite additional elements, such as:
a computer, a neural network, etc. 
Taken individually and as a whole, representative claim 12 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea of a computer, or to merely use a computer as a tool to perform an abstract idea (i.e. a generic computer component) (see MPEP 2106.05(f)), while the additional elements do no more than generally link the use of a judicial exception to a particular field of technological environment or field of use (i.e. the internet) (see MPEP 2106.05(h)).
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (Prong 2), claim 12 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Representative claim 12, when taken individually or as a whole, the additional elements of claim 12 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are merely being used to apply the abstract idea to a technological environment using a generic computer component. 
Even when considered as an ordered combination, the additional elements of claim 12 do not add anything further than when they are considered individually.
In view of the above, representative claim 12 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applied to all statutory categories of invention. Regarding independent claim 1, the claim recites substantially similar limitations as set forth in claim 12. The additional elements of claim 1 remain only broadly and generically defined, with the claimed functionality paralleling that of claim 12. As such, claim 1 is rejected for at least similar rationale as discussed above.

Dependent claims 2-7 and 13-19 recite further complexity to the judicial exception (abstract idea) of claims 1 and 12, such as by further defining the process for providing product recommendations. Thus, each of claims 2-7 and 13-19 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Therefore, dependent claims 2-7 and 13-19 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. 
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claim 12.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 12-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 12 recite the limitation “directly encoding correlation between embeddings.” It is unclear what is meant by the term encoding correlation between embeddings. Initially, it is unclear what an embedding is, as it has not been been defined in the claims or the specification. Further, it is unclear what applicant means by encoding correlation between embeddings (i.e. what steps must be performed to infringe the limitation of encoding correlation between embeddings). How is the correlation encoded? What is the process for performing such an encoding?

Claims 1 and 12 further contain the limitation “processing the pair of images with the trained neural network”. However it is unclear what applicant means by processing the pair of images with the trained neural network. How is the neural network able to perform such function?  Does the neural network perform some image recognition functionality to identify the content of the images? Examiner notes, the specification lacks support for these limitations.

Claims 1 and 12 further contain the limitation “obtaining a compatibility score”. However it is unclear what applicant means by obtaining a compatibility score (i.e. what steps must be performed to infringe the limitation of obtaining a compatibility score).  How is this compatibility score determined or calculated? What is the algorithm used to determine/calculate this compatibility score?  

Claims 1 and 12 further contain the limitation “recommending an apparel item…based on the compatibility score”. However it is unclear what applicant means by based on the compatibility score (i.e. what steps must be performed to infringe the limitation of based on the compatibility score).  How is this recommendation made based on a compatibility score? Is there a calculation, correlation or some other function that relates the compatibility score to the recommended apparel?  

Claims 2-7 and 13-23 are also rejected based on their dependence upon claims 1 and 12.


Examiner Note
The Examiner finds that because the claims are indefinite under 35 U.S.C. §112 2nd paragraph, it is impossible to properly construe claim scope at this time. See Honeywell International Inc. v. ITC, 68 USPQ2d 1023,1030 (Fed. Cir. 2003) ("Because the claims are indefinite, the claims, by definition, cannot be construed."). Further, there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.  However in an effort for compact prosecution the Examiner will cite the most relevant art.

The prior art made of record is considered pertinent to applicant’s disclosure:
(1) Archambeau et al. (U.S. Pre-Grant Publication No. 2013/0226839 A1)
(2) Beymer et al. (U.S. Pre-Grant Publication No. 2015/0170055 A1)


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday through Friday, 9am – 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached at 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684